UNITED STATES DEPARTMENT OF EDUCATION
OFFICE OF SPECIAL EDUCATION AND REHABILITATIVE SERVICES

MAR 3 0 2001

Dear
This is a response concerning your on-going complaint against the Oklahoma State Department
of Education (OKSDE) and the
Public School District of Oklahoma County.
Specifically, this letter is in response to your November 28, 2000, request that the Office of
Special Education Programs (OSEP) require the OKSDE to conduct a complaint investigation
and issue a written complaint decision regarding the OKSDE system and procedures for
scheduling and conducting due process hearings. The OKSDE is now holding this complaint in
abeyance pending a federal court decision in the suit filed by you. For clarification purposes,
this letter includes our understanding of the actions taken, based on documentation provided by
you and the OKSDE since our last written correspondence sent to you and OKSDE on August
22, 2000.
As you know, OSEP issued a written directive to the OKSDE dated August 22, 2000, requesting
that the OKSDE conduct an independent determination as to whether the OKSDE violated or
continues to violate the due process hearing procedures under the Individuals with Disabilities
Education Act (IDEA). This letter was issued in response to your letters to OSEP alleging that
the OKSDE system and procedures for scheduling and conducting due process hearings
effectively denied you an impartial due process hearing. You also alleged that the structure of
the OKSDE due process system prevented you from receiving a final decision within 45 days
after the receipt of a request for a hearing as required by §300.511 of the regulations
implementing the IDEA. In this letter, OSEP requested that the OKSDE conduct an
investigation, if OKSDE determined such an investigation was necessary; give you the
opportunity to submit additional information about the allegations; review all relevant
information and make an independent determination as to whether the public agency violated a
requirement of Part B of the IDEA; and provide a written decision to you and to OSEP within 60
days of the date of the letter. See 34 CFR §§300.660 through 300.662.
Subsequent to the August 22, 2000, letter, you filed a lawsuit in the Western District of
Oklahoma Federal court on October 5, 2000, that alleges, among other allegations, that the
Edmond Public School District failed to comply with the procedural safeguards requirements of
an impartial due process hearing. The OKSDE, in response to the lawsuit, wrote you a letter
dated November 10, 2000, that states the OKSDE will hold in abeyance, pending the decision of
the court, the complaint issues forwarded to OKSDE by OSEP on your behalf because the
OKSDE determined that the issues you raise under the State complaint procedures are inherent to
the action you filed in federal court.

400 MARYLANDAVE.. S W WASHINGTON, D.C. 20202
Our m i s s i o n is to e n s u r e equal a c c e s s to education and to promote educational excellence throughout the Nation.

As stated earlier, your letter dated November 28, 2000, requests that OSEP intervene and direct
the OKSDE to proceed immediately with the August 22, 2000, directive issued by OSEP to the
OKSDE. It is your position that because the OKSDE is not a named party to the action, it must
comply with the directive immediately and may not hold your State complaint in abeyance
pending the federal court decision.
Based on OKSDE's November 10, 2000, letter, the OKSDE has determined that all of the issues
raised in your lawsuit are the same issues raised in the State complaint. Our review of the
allegations made in your lawsuit, which you provided as part of the November 28, 2000, letter,
leads to the conclusion that the issues in your lawsuit appear to be substantially the same issues
brought to our attention and referred to the OKSDE in our letter dated August 22, 2000. In both
your court action and your OSEP complaint, you raise allegations about OKSDE's method of
assigning hearing officers and conducting hearings. Therefore, investigation of the issues in
your OSEP complaint would necessarily implicate the issues raised in your court action. The.
portions of a hearing officer's decision that are appealed to State or Federal court are not final
until completion of the judicial proceedings. 34 CFR §§ 300.510, 300.512. The judicial
proceedings may include the court's review of the complaint as well as an appeal of the court's
decision. Therefore, if a party appeals portions of the final due process decision to State or
Federal court or appeals the State or Federal court decision, the State must continue to hold those
portions of the complaint being appealed in abeyance pending conclusion of the judicial
proceedings. 34 CFR §300.661(c). This is to avoid the possibility of conflicting decisions.
The State may only hold in abeyance those issues in the complaint that are currently being
appealed in court. See 34 CFR §300.661(c). The State cannot refuse to investigate all issues in a
complaint because the parent is seeking judicial review of some of those issues. However, it
appears that the OKSDE has determined that all of the issues raised in your complaint are the
same issues raised in your lawsuit and is awaiting the conclusion of the judicial proceedings.
Since all of the issues raised in your State complaint are substantially the same issues raised in
your lawsuit, the OKSDE must hold your State complaint in abeyance pending the court's final
determination of your lawsuit.
We hope that you find this explanation helpful. If you need further assistance, please call Mr.
Troy Justesen at 202-205-9053, or Ms. Maral Taylor at 202-205-9181.
Sincerely,

Patricia J. Guard
Acting Director
Office of Special Education Programs
c.c.: Oklahoma State Department of Education

